277 F.2d 943
GREEN SHOE MANUFACTURING CO.v.NATIONAL SHOES, INC.
Patent Appeal No. 6500.
United States Court of Customs and Patent Appeals.
May 3, 1960.

Kenway, Jenney, Witter & Hildreth, H. W. Kenway, Boston, Mass., Dos T. Hatfield, Washington, D. C., for appellant.
Henry L. Burkitt, New York City, for appellee.
Before WORLEY, Chief Judge, and RICH, MARTIN, and SMITH, Judges, and Judge WILLIAM H. KIRKPATRICK.1
PER CURIAM.


1
This appeal is from the decision of the Assistant Commissioner sustaining the dismissal of appellant's opposition to the registration of "Stride Well" by National Shoes, Inc., as a trademark for children's shoes. The opposition was based upon The Green Shoe Manufacturing Company's prior registrations of "StrideRite" as a trademark for shoes.


2
It has come to our attention that subsequent to the Assistant Commissioner's decision in this case, the United States District Court for the Southern District of New York, in The Green Shoe Manufacturing Co. v. National Shoes Inc., Civil Action 147-215, entered a consent judgment on September 10, 1959, holding that appellee's mark "Stride Well" infringes upon appellant's registered marks; that the court permanently enjoined appellee from using its said mark; and that subsequent to that judgment, appellee filed in the Patent Office a formal abandonment of the application involved in this appeal.


3
In view of those facts, it is thought that this case should be further considered by the Patent Office prior to a decision by this court, and accordingly the case is remanded to the Patent Office for consideration of the matters stated above, and for such further action, if any, as may be considered proper in view thereof.


4
Remanded.



Notes:


1
 United States Senior Judge for the Eastern District of Pennsylvania, designated to participatein place of Judge O'CONNELL, pursuant to provisions of Section 294(d), Title 28 U.S.C.